DETAILED CORRESPONDENCE
This Office action is in response to the application filed 10/13/2022, with claims 1-7, 9-16, 18 and 19 are pending with 8 and 17 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in India on 3/31/2020. It is noted, however, that Applicant has not filed a certified copy of the IN202041014301 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, 17 and 19 are objected to because of the following informalities: 
Claim 1, line 22 it appears Applicant intended “a DCE_and” to read  -- a DCE and --.  Appropriate correction is required.
Claim 17, line 23 it appears Applicant intended “a DCE_and” to read  -- a DCE and --.  Appropriate correction is required.
Claim 19, line 19 it appears Applicant intended “a DCE_and” to read  -- a DCE and --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, 18 and19 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa et al., US 2019/0051188, hereinafter “Moustafa” in view of Tao et al., US 2018/0136653, hereinafter “Tao” and in further view of Nara et al., US 2022/0219699, hereinafter “Nara”.

As per claim 1. A method of safe handling an autonomous vehicle during emergency failure situation, the method comprising: 
establishing, by a road assistance system (330) (FIG. 1), a network connection with an autonomous vehicle (see at least FIG. 1,  para. 18 along with 31, 48), wherein a request for the network connection is transmitted by the autonomous vehicle on detection of one or more operation failures (see at least para. 35 along with 50-51); 
upon establishing the network connection with the autonomous vehicle, receiving, by the road assistance system, vehicle failure information from the autonomous vehicle (see at least items 504 and 510 in FIG. 5 along with para. 35, 37); 
determining, by the road assistance system, a type of failure to be at least one of an Environment Perception Error (EPE) (para. 37), wherein the autonomous vehicle is unable to perceive the surrounding environment (see at least para. 37 which teaches camera failing due to lack of visibility), a Decision Making Error (DME) (para. 48), wherein one or more hardware units fail (see at least para. 48 which teaches a malfunction in one or more sensor).
Moustafa teaches: a method of safe handling an autonomous vehicle during emergency failure situation by establishing a network connection with an autonomous vehicle, receiving vehicle failure information from the autonomous vehicle, determining a type of failure, the at least one control instruction that generates trajectory information for the autonomous vehicle, obtaining current surrounding environment information for the autonomous vehicle from one of the autonomous vehicle and one or more sensing devices located in proximity to the autonomous vehicle, generating at least one control instruction based on the type of failure, generating at least one control instruction based on the type of failure and an alert system/road assistance system. 
In addition, Moustafa teaches obtaining, by the road assistance system, current surrounding environment information for the autonomous vehicle from one of, the autonomous vehicle and one or more sensing devices located in proximity to the autonomous vehicle (see at least para. 1-2, 29, 33 and 41  which teaches sensors located in proximity to the autonomous vehicle capturing data regarding the surrounding of an autonomous vehicle); 
generating, by the road assistance system, at least one control instruction based on the type of failure being at least one of an EPE, DME and a DCE_and the current surrounding environment information (see at least para. 33 along with 41-43, and when taken together teaches a control instruction based on the type of failure), wherein the at least one control instruction is generated by determining trajectory information for the autonomous vehicle (Moustafa: para. 1 at least teaches this element as such “autonomous vehicle may process sensor data to identify appropriate navigation paths”), and providing, by the road assistance system, the at least one control instruction to the autonomous vehicle for execution during the emergency failure situation (Moustafa: see at least para. 39. Also, related to this claim are FIGS. 5-6). 
However, Moustafa is does not teaches an autonomous to manual switching failure. 
Yet, Tao teaches a manual to autonomous switching failure as such a Driving Control Error (DCE) (para. 35 along 39 and FIG. 6) wherein the autonomous vehicle fails to switch from an autonomous mode to a manual mode based on the vehicle failure information (Tao: see at least para. 35 along with 39  which describes this limitation as such When an emergency handling event 510 is detected, operation may be switched to the emergency decision system 320. The emergency handling event 510 may include a hardware or software failure for a component associated with a system (e.g. control system 111, sensor system 115, etc.) for the vehicle”. Here this cited section is being inferred of detecting switching autonomous to manual failure).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the manual to autonomous switching failure of Tao with the invention of Moustafa because such combination would provide a backup switching system under emergency conditions (see para. 32, Tao).
Furthermore, Moustafa does not caluculating the relative position (e.g. dead reckoning) of the own vehicle. Yet, Nara teaches wherein the trajectory information for the autonomous vehicle is determined by:
 (a) calculating a relative position of the autonomous vehicle with respect to each of the one or more sensing devices (Nara: para. 88— “the position acquisition unit 403 calculates a traveling direction of the on-board apparatus 111 based on a sensor value of the gyro sensor and calculates a speed of the vehicle 110 based on a sensor value of the vehicle speed sensor, thereby acquiring a position (relative position) relative to a position calculated based on a sensor value of the GPS sensor (an absolute position indicating the position detection result acquired from the position detection apparatus 250).”); 
(b) determining a relative distance of at least one obstacle from the autonomous vehicle (Nara: see at least para. 128); 
(c) determining a distance between one of the one or more sensing devices and the autonomous vehicle based on the calculated relative position using a predefined technique (Nara: para. 88 teaches dead reckoning which is a predefined technique to calculate the relative position using the sensing device of a gyro sensor and speed sensor); 
(d) obtaining an image captured by the sensing device and determine a first distance between the autonomous vehicle and the sensing device and a second distance between the obstacle and the sensing device (Nara: see at least para. 53 along with 218); 
(e) matching the first distance and the second distance with relative distance to identify the autonomous vehicle (Nara: matching is taught in at least para. 89); 
(f) performing steps (a-e) for remaining of the one or more sensing devices located in proximity to the autonomous vehicle (It is well understood that the steps of a-e can be repeated for one or more sensing devices located in proximity to the autonomous vehicle); and 
(g) combining output from each of the one or more sensing devices to obtain the trajectory information of the autonomous vehicle (Nara: para. 90 teaches obtaining trajectory information based on the output (e.g. the calculated relative position) of the autonomous vehicle).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching Nara with the invention of Moustafa because such combination would provide dead reckoning meanings to the Moustafa reference.

As per claim 2. The method as claimed in claim 1, wherein establishing the network
connection with the autonomous vehicle comprises:
authenticating, by the road assistance system, the autonomous vehicle based on
the request for the network connection (Moustafa: para. 26 taken with 37, 41, FIG. 5,
FIG. 6);
based on a result of the authentication, performing one of:
enabling a communication with the autonomous vehicle (see at least
Moustafa: para. 2, 16, 18-19, 26); or
initiating a new registration process for the autonomous vehicle for
enabling the communication.

As per claim 3. The method as claimed in claim 1, wherein the vehicle failure
information comprises an error status message for one or more units of the autonomous
vehicle (Moustafa: para. 41), details of diagnostic error code set due to the failure of one
or more corresponding hardware unit, location information, a speed and a direction related to movement information (Moustafa: para. 37—“Yet another trigger may include
the detection component 332 identifying a malfunction in one or more of the on-board
sensors. For example, in an adverse weather event, such as a sandstorm, camera
sensors may eventually fail due to the lack of visibility”, FIG. 5, FIG. 6).

As per claim 4. The method as claimed in claim 1, wherein the type of failure includes failure in at least one unit of the autonomous vehicle, system failure and driver assistance request (Moustafa: para. 18-“As another example, the trigger for a given vehicle can be a malfunction in one or more of the sensors of the vehicle control system 104 of the vehicle 102 itself....”)

As per claim 5. The method as claimed in claim 4, wherein generating the control
instruction for the EPE failure further comprises:
(a) obtaining location details of the autonomous vehicle using a vehicle location
tracker (Moustafa: para. 48— “The notification may include a geolocation of the vehicle
as well as other information, such as which sensors have malfunctioned, an identifier
associated with the vehicle, and the like.”);
(b) creating a predefined radius area centralized to the location of the
autonomous vehicle (Moustafa: para. 36, 48— “ln such a case, in block 508, the vehicle
control system 104 notifies about the malfunction to vehicles in a predefined radius.”);
(c) identifying one or more sensing devices in proximity to the radius area
(Moustafa: para. 41, 49);
 (d) obtaining surrounding environment information from each of the identified one or more sensing devices (Moustafa: para. 29, 33);
(e) identifying the trajectory information for the autonomous vehicle for autonomous control based on the obtained surrounding environment information (Moustafa: para. 41 );
(f) starting a timer based on speed of the autonomous vehicle (Moustafa: para.
29 together with 41, 46); and
(g) recursively perform steps (a-e) until the autonomous vehicle reach destination
location (see at least Moustafa: para. 33,FIG. 5, FIG. 6).

As per claim 6. The method as claimed in claim 4, wherein generating the control
instruction for the DME failure comprises:
obtaining surrounding environment information from the autonomous vehicle
(Moustafa: para. 29, 33, 41); and
determining trajectory information for the autonomous vehicle for autonomous
driving based on the obtained surrounding environment information (Moustafa: para. 46,
FIG. 5, FIG. 6).

As per claim 7. The method as claimed in claim 4, wherein control instruction for the
OGE failure comprises:
creating a predefined radius area centralized to location of the autonomous
vehicle (Moustafa: para. 19, FIG. 5, FIG. 6);
identifying one or more sensing devices in proximity to the radius area (Moustafa:
para. 14); and
calculating trajectory information based on sensing data received from the one or
more sensing devices to safely stop the autonomous vehicle (Moustafa: para. 46).

As per claim 9. The method as claimed in claim 1, wherein the at least one control instruction comprises Control command with Environment perception data (CCEPD) in case the request received from the autonomous vehicle is EPE and includes providing trajectory information to the autonomous vehicle, wherein the autonomous vehicle generates control instruction for autonomous driving on reception of the trajectory information, and Control command with Decision data (CCDD) upon the request from the autonomous vehicle being one of a DME or a DCE and includes generating and sending control instruction based on the trajectory information to the autonomous vehicle for autonomous driving (Moustafa: para. 17 together with 33, 36-39, 41-49, FIG. 5, FIG. 6).
As per claim 10. A road assistance system for safe handling an autonomous vehicle
during emergency failure situation, comprising: 
a processor (204); and
a memory (206) communicatively coupled to the processor, wherein the memory
stores processor instructions, which, on execution, causes the processor to (Moustafa:
para. 12, 23, 70, 76). 

Furthermore, claims 10-16 and 18 are the system claims that performs the method of claims 1-7 and 9; therefore, claims 10-16 and 18 are rejected under the same rationale as claims 1-7 and 9 above.

As per claim 19. A non-transitory computer readable medium including
instruction stored thereon that when processed by at least one processor cause a road
assistance system to perform operation (Moustafa: para. 12, 23, 70). Furthermore,
claims 19 is the storage medium claims that stores the method of claim 1; therefore,
claims 19 is rejected under the same rationale as claim 1 above.

Response to Arguments
Applicant’s arguments, see Remarks pages 16-17, filed 10/13/2022, with respect to the rejection of claim 1 regarding the claim language of: 
“a relative position of the autonomous vehicle is calculated with respect to each of the one or more sensing devices; a relative distance of at least one obstacle is determined from the autonomous vehicle; a distance between one of the one or more sensing devices and the autonomous vehicle is determined based on the calculated relative position using a predefined technique; an image captured by the sensing device is obtained and a first distance between the autonomous vehicle and the sensing device and a second distance between the obstacle and the sensing device is determined; the first distance and the second distance is matched with relative distance to identify the autonomous vehicle; steps (a-e) are performed for remaining of the one or more sensing devices located in proximity to the autonomous vehicle; and output from each of the one or more sensing devices is combined to obtain the trajectory information of the autonomous vehicle, as recited in claim 1”
rejected under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art references as rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/ Examiner, Art Unit 3661                                                                                                                                                                                             

/RUSSELL FREJD/ Primary Examiner, Art Unit 3661